Citation Nr: 1444299	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee total replacement (previously evaluated as degenerative joint disease of the right knee) prior to May 1, 2013, and a rating in excess of 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a result of an undiagnosed illness.

5.  Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1983 and from January 2006 to July 2006.  The Veteran also had service in the Naval Reserves from 1991 to 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also perfected an appeal of the issues of entitlement to service connection for a personality disorder and entitlement to service connection for cardiomyopathy.  However, in July 2013, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for a personality disorder.  Accordingly, as this appeal was withdrawn before it was certified to the Board, it is not currently before the Board.  Furthermore, in a December 2012 rating decision, the RO granted service connection for cardiomyopathy.  As this decision represents a full grant of the benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his service-connected bilateral knee disability.  See July 2014 Travel Board hearing transcript.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Veteran testified at a Travel Board hearing in July 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Following the Veteran's July 2014 Travel Board hearing, the Board held the record open for an additional 30 days so that the Veteran could submit additional evidence regarding his knee disability.  However, the Veteran did not submit any additional evidence during this time.

The Virtual VA paperless claims processing system contains a rating decision dated in October 2013 and the transcript of the July 2014 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to initial increased ratings for the bilateral knees; entitlement to service connection for CFS, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent evidence shows that the Veteran's gastroesophageal symptoms have been attributed to a known clinical diagnosis of GERD, which is not related to active service, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated March 2009.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection (to include undiagnosed Gulf War illness claims), as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In December 2009, the RO issued a Formal Finding of Service Record Unavailability for the Veteran's period of service from November 1981 to May 1983.  The Board notes, however, that in December 2009, the Veteran submitted copies of his service treatment records dated from February 1982 to May 1983.  The Board is mindful that, in a case such as this, where the complete service treatment records are unavailable, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's complete service treatment records from his first period of service may not be available, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.  Moreover, as will be discussed below, the Veteran has specifically claimed that his GERD resulted from his period of service from January 2006 to July 2006, and the complete service treatment records for this period of service are available.  

Although there is no VA examination and opinion of record for the Veteran's GERD, the Board observes that other than the Veteran's naked allegations, the record does not indicate that his GERD may be associated with service as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association with service.  For these reasons, a VA medical opinion regarding direct service connection is not necessary to decide the claim for service connection for GERD.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  In this regard, the Board observes that the Veteran indicated during his Travel Board hearing that he was in receipt of Social Security disability benefits.  However, he noted that these benefits were due to his knees, back and PTSD.  He did not assert that these benefits were related to his GERD.  

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In the present case, the Veteran has contended that his claimed disabilities are manifestations of undiagnosed illnesses resulting from his service in the Persian Gulf region.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 111 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he/she last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from December 2001 to December 2006.  This interim rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms," as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or other dermatological signs or symptoms" and "(3) Headache."  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period was extended to December 31, 2011.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

Effective December 29, 2011, VA amended 38 C.F.R. § 3.317.  Specifically, VA revised § 3.317(a)(1)(i) to extend the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2016.  76 Fed. Reg. 81834 (Dec. 29, 2011).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2013); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2013). "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."   38 C.F.R. 3.317(a)(2) (2013); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia (Kuwait) during the pertinent time period.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

III.  Analysis

The Veteran is seeking service connection for GERD.  He essentially contends that he has GERD either due to an undiagnosed illness or due to his active duty service in Kuwait during the period from January 2006 to July 2006.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for GERD, to include as due to an undiagnosed illness.  The Veteran has contended that he incurred GERD as a result of an undiagnosed illness experienced while he served in the southwest Asia Theater of operations during the Persian Gulf War.  The Veteran's service personnel records and service treatment records confirm Gulf War service in Kuwait from January 2006 to July 2006.  The Board finds that, based on the Veteran's service, he meets the definition of a Persian Gulf Veteran, and 38 C.F.R. § 3.317 is applicable.  See 38 C.F.R. § 3.317(a)(1). 

The competent evidence indicates, however, that the Veteran's gastroesophageal symptoms have been attributed to GERD.  Specifically,  GERD was clinically diagnosed in April 2009 VA treatment records following an endoscopy. 

As such, the Veteran's gastroesophageal symptoms have been attributed to a known clinical diagnosis of GERD.  Therefore, the evidence shows that the Veteran's GERD is not due to an undiagnosed illness because his complaints have been attributed to a known clinical diagnosis.  Moreover, the Board finds that the competent evidence demonstrates instead that the Veteran's GERD is not otherwise related to active service or any incident thereof. 

In his July 2014 Travel Board hearing, the Veteran testified that he did not have any gastroesophageal problems prior to his deployment to Kuwait.  He claimed that he experienced burning in his chest and heart burn during his deployment in Kuwait, and has had such symptoms since his discharge from Kuwait.

The Veteran's service treatment records from his second period of service are silent for any complaints of heart burn, indigestion, acid reflux, or other gastroesophageal symptoms.  In a December 2005 report of medical history, the Veteran denied frequent indigestion or heart burn.  In a June 2006 treatment record, the Veteran denied any frequent indigestion or stomach trouble.  In the Veteran's August 2006 Post-Deployment Health Questionnaire, he denied frequent indigestion or vomiting.  A review of symptoms in August 2006 revealed no gastrointestinal symptoms.   Therefore, the Veteran's service treatment records  for his second period of service during his deployment to Kuwait from January 2006 to July 2006 showed normal clinical findings with regard to his gastrointestinal system, with no reported history of stomach or digestive problems.

Post-service treatment records revealed that at the time of the Veteran's vesting appointment at the VA Medical Center in early 2007, he reported GERD that had not been treated.  In June 2008, acid reflux was noted.  Treatment for heartburn was not show in VA treatment records before 2009.  In January 2009, the Veteran complained of indigestion.  In March 2009, the Veteran complained of a burning substernal sensation since 2006.  He indicated that these symptoms began in "Iraq."  The impression was severe GERD symptoms.  In July 2009, the Veteran complained of "heart-burn" symptoms and epigastric burning.  The first clinical diagnosis of GERD was in April 2009, following an endoscopy.

The Board notes that a VA medical opinion was not obtained in connection with the Veteran's claim for service connection for GERD.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, while the Veteran has a current diagnosis of GERD, the evidence fails to establish that the Veteran suffered an event, injury or disease in service; fails to show that he has GERD subject to presumptive service connection; and also fails to show that the Veteran's current GERD may be associated with service or another service-connected disability.  Consequently, VA is not obliged to obtain a medical opinion in response to this claim.

Regardless, there is no evidence of in-service complaints of or treatment for GERD or other gastroesophageal symptomatology.  Despite the Veteran's claim that he experienced burning in his chest and heart burn during his deployment in Kuwait, and has had such symptoms since his discharge from Kuwait, there is no evidence of in-service complaints of or treatment for gastroesophageal symptomatology, or continuity of symptomatology following service discharge. 

Furthermore, none of the medical providers who have treated the Veteran for GERD have given any indication of a relationship between his GERD and his active duty service.  As the preponderance of the evidence does not show that GERD was incurred in service; a medical nexus between the presently diagnosed GERD and the Veteran's service; or a continuity of GERD symptoms dating from the Veteran's active duty, service connection for GERD cannot be granted on a direct basis.

The Board notes that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Although the Veteran is competent to report the time of onset of his perceived gastrointestinal symptoms, the Board finds that his testimony as to the onset of such symptoms is not credible as it is contradicted by the contemporaneous medical evidence, particularly the Veteran's service treatment records showing that his digestive system was clinically normal during his deployment in Kuwait during his second period of active duty service. 

In this regard, even though the Veteran reported that he experienced burning in his chest and heart burn during his deployment in Kuwait in his July 2014 Travel Board testimony, on his Post-Deployment Health Questionnaire dated in August 2006, the Veteran denied any frequent indigestion, vomiting, or similar problems.  The Veteran did not report any other gastroesophageal symptomatology.  Further, although some gastrointestinal symptoms were reported in VA treatment records as early as 2007, the Veteran's earliest confirmed clinical diagnosis of a chronic gastrointestinal disorder was his diagnosis of GERD in April 2009, which was several years after his separation from active duty.  

The Board also notes that no ulcers were revealed at any time within one year immediately following his separation from active duty service, such that any applicable presumptions under 38 C.F.R. §§ 3.307, 3.309 would apply.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of gastrointestinal symptoms since service is not credible, to the extent that he asserts that his GERD is related to service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of internal medicine.  See Jandreau, 492 F.3d at 1377 n.4 (Lay persons are not competent to diagnose GERD as this is not manifested by external but rather internal signs - such as the presence of a hiatal hernia - that are visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose).  The Veteran's statements in this regard are, thus, entitled to no probative weight.

In summary, the weight of the evidence does not support a finding that the Veteran's current GERD is etiologically related to a disease, injury, or event in service, to include an undiagnosed illness.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for GERD, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for GERD, to include as a result of an undiagnosed illness, is denied.



REMAND

In the Veteran's July 2014 Travel Board hearing, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits pertaining to his knees, back, and posttraumatic stress disorder.  The RO should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

As to the Veteran's claim for initial increased ratings for his bilateral knees, the Board notes that in his July 2014 Travel Board hearing, the Veteran testified that his left knee would frequently give out.  The Veteran also indicated that he had a consultation scheduled for possible surgery on the left knee.  In the Veteran's most recent May 2013 VA examination, the examiner did not note any instability or "giving way" of the left knee.  In light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of the Veteran's bilateral knee disability.

As to the Veteran's claim for entitlement to service connection for CFS, to include as a result of an undiagnosed illness, the Veteran contends that he first experienced chronic fatigue while serving in Southwest Asia during the Persian Gulf War in March 2006, and that he has experienced chronic fatigue since service.  The Board observes that in the Veteran's August 2006 Post-Deployment Health Questionnaire, he complained of fever, weakness, swollen/painful joints, muscle aches, and still feeling tired after sleeping.  In February 2010, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with chronic fatigue, tired and weak feelings daily, etiology unknown, undiagnosed illness.

Although the February 2010 examiner discussed the Veteran's reported symptoms, and diagnosed chronic fatigue, the examiner did not provide an opinion with an adequate rationale regarding the etiology of the Veteran's chronic fatigue.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of his chronic fatigue.

The Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

   2.  Contact the Veteran, and, with his assistance, identify 
   	any outstanding records of pertinent medical treatment 
   	from VA or private health care providers.  Follow the 
   	procedures for obtaining the records set forth by 38 
   	C.F.R. § 3.159(c).  If VA attempts to obtain any 
   	outstanding records which are unavailable, the 
   	Veteran should be notified in accordance with 38
       C.F.R. § 3.159(e).	

3.   Contact the Social Security Administration and obtain
    any records pertaining to the Veteran's claim for 
    Social Security disability benefits.

4.   After the above development has been completed, and 
	the relevant records associated with the claims folder, 
	schedule the Veteran for a VA examination with an 
	appropriate examiner to assess the current severity of 
	his service-connected bilateral knee disabilities.  The 
	examiner must obtain a complete, pertinent history 
	from the Veteran and review the claims file in 
	conjunction with the examination.  The claims folder 
	must be made available for review in conjunction with 
	the examination.

	All indicated tests and diagnostics should be 
	performed, and the results of such tests and 
	diagnostics should be incorporated into the 
	examination report.

	The examiner should identify all currently present 
	bilateral knee symptoms and their severity.  The 
	results of range of motion should be reported.

	The examiner shoud also indicate whether there would 
	be additional limits on functional ability on repeated 
	use or during flare-ups (if the Veteran describes flare-
	ups), and, to the extent possible, provide an 
	assessment of the functional impairment on repeated
    use or during flare-ups.  If feasible, the examiner 
   should assess the additional functional impairment on 
   repeated use or during flare-ups in terms of the degree 
   of additional range of motion loss.  The examiner 
   should also specifically report as what point any pain 
   begins, and at what point any pain causes any 
   functional impairment, or whether there is any 
   additional range of motion loss due to excess 
   fatigability, incoordination, or flare-ups.
   
   A discussion of the complete rationale for all opinions 
   expressed should be included in the examination 
   report, to include reference to pertinent evidence 
   where appropriate.

5.   After the above development has been completed, 
	afford the Veteran a VA examination with an 
	appropriate physician to determine the nature and 
	etiology of his chronic fatigue.  The claims file, 
	including a copy of this remand, must be made 
	available to and reviewed by the examiner.  The 
	examination report must include a notation that this 
	record review took place.

	A complete, detailed history should be elicited directly 
	from the Veteran about the manifestations of the 
	claimed symptoms.  Any tests and studies deemed 
	necessary by the examiner should be conducted.  All 
	findings should be reported in detail.

	After reviewing the claims folder and records, and 
	interviewing and examining the Veteran, the examiner 
	is asked to respond to the following inquiries:

		a) Does the Veteran have a disability 
		manifested by fatigue, and, if so, what is its 
		diagnosis?

		b) As to all diagnosed disabilities manifested 
		by fatigue, is it at least as likely as not that it is 
		related to or had its onset in service?

		c) If the Veteran does not have a disability 
		manifested by fatigue, is it at least as likely as 
		not (50 percent probability or more) that the 
		Veteran has objective indications of a chronic 
		disability resulting from an illness manifested 
		by fatigue as established by history, physical 
		examination, and laboratory tests, that has 
		either (1) existed for six months or more, or (2) 
		exhibited intermittent episodes of improvement 
		and worsening over a six-month period?

	For the purposes of the opinions being sought, the 
	examiner should specifically address the August 2006 
	Post-Deployment Health Questionnaire noting 
	complaints of fever, weakness, swollen/painful joints, 
	muscle aches, and still feeling tired after sleeping.

	In rendering the requested opinions, the examiner 
	must specifically acknowledge and discuss any 
	competent and credible lay evidence regarding the 
	onset of symptoms during service and continuity of 
	symptoms since that time.

	The complete rationale for all opinions should be set 
	forth.  The examiner is advised that the Veteran is 
	competent to report his symptoms and history.  Such 
	reports, including those of continuity of 
	symptomatology, must be acknowledged and 
	considered in formulating any opinion.  If the 
	examiner rejects the Veteran's reports, the examiner 
	must provide an explanation for such rejection.

	The examiner should reconcile any opinion with the 
	evidence of record and cite to the record as 
	appropriate.

	If the examiner cannot provide an opinion, the 
	examiner must confirm that all procurable and 
	assembled data and information was fully considered, 
	and provide a detailed explanation for why an opinion 
	cannot be rendered.

   6.  After the development has been completed, adjudicate 
the claims, to include entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


